DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ronald Gordon on 10/30/2020 (the interview summary was mailed out on 11/12/2020).  Please see examiner initiated interview summary mailed out on 11/12/2020 for the summarization of substance of the telephone interview. The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.
Please amend the following claims as follows:
1.         (Currently Amended) A method for imaging and evaluating collagen structure in a region of tissue of a patient in vivo without staining in real time, the method comprising the steps of: 
in vivo on a patient with light, the region having a surface area defined by an imaging aperture; 
detecting cross polarized images of light reflected by the region of tissue with a detector separated at a distance from a skin surface, the detector generating image data representing a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears, wherein the second depth is deeper than the first depth and a difference between the first and second wavelengths is at least 10 nm; 
evaluating the image data to select only one of the first or second wavelengths of the light in which the collagen structure appears in the respective image data; 
processing, by a data processor, the image data in which the collagen structure appears with reference data to determine at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue;
forming and presenting, by the data processor, a chart of the at least one quantitative characteristic on a display; and 
evaluating the region of tissue by review of the chart of the at least one quantitative characteristic.

20.       (Currently Amended) A device for imaging a region of tissue without staining in real time comprising:
a housing including an imaging detector; 
a light source to illuminate the region of tissue in vivo on a patient with light, the region having a surface area defined by an imaging aperture; 
a polarizing element that generates a cross polarized image component that is detected with the detector and output as image data at a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears, wherein the second depth is deeper than the first depth and a difference between the first and second wavelengths is at 
a data processor connected to the detector that processes the image data in which the collagen structure appears by normalizing brightness of the image data for comparison between different patients or different images and, with reference data, to determine at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue,
wherein the data processor computes a collagen density distribution in the tissue and presents a chart of the collagen density distribution for evaluation.

45.    (Currently Amended) A device for imaging a region of tissue in vivo without staining in real time comprising:
a housing including an imaging detector, a light source to illuminate the region of tissue;
a polarizing element that generates a cross polarized image of a depth in the range of 50 to 200 microns in the region, the cross polarized image being detected by the imaging detector and output as image data  at a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears, wherein the second depth is deeper than the first depth and a difference between the first and second wavelengths is at least 10 nm, the collagen structure appearing in the image data in only one of the first or second wavelengths: and
a data processor receiving the image data in which the collagen structure appears, wherein the data processor is operative to: 
processes the image data in which the collagen structure appears with reference data to determine at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue;
wherein the data processor presents a chart of the at least one quantitative characteristic for evaluation. 


Reason for Allowance
The previous rejection under 35 USC 112 (b) to claims 20-21, 24-27, 30, 37-38 and 41-48 has been withdrawn in view of Applicant’s amendments to claims 20 and 45 and upon further consideration of claims 20 and 45. 
Claims 1-5, 7-8, 11, 13, 15, 17, 20-21, 24-27, 30, 37-38 and 41-48 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s argument/remarks filed on 10/01/2020 are persuasive, as such the reason for allowance are in probability evident form the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the claims 1, 20 and 45 individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in record teach or fairly well suggest and discloses a method for imaging and evaluating collagen structure in a region of tissue of a patient in vivo without staining in real time, the method comprising the steps of: detecting cross polarized images of light reflected by the region of tissue with a detector separated at a distance from a skin surface, the detector generating image data representing a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears; evaluating the image data to select only one of the first or second wavelengths of the light in which the collagen structure appears in the respective image data; processing, by a data processor, the image data in which the collagen structure appears with reference data to determine at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue, in combination with the other features recited in claim 1. 
Regarding claim 20, none of the prior arts in record teach or fairly well suggest and discloses a device for imaging without staining a region of tissue in real time comprising: a polarizing element that generates a cross polarized image component that is detected with the detector and output as image data at a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears, the collagen structure appearing in the image data in only one of the first or second wavelengths; and a data processor connected to the detector that processes the image data in which the collagen structure appears by normalizing brightness of the image data for comparison between different patients or different images and, with reference data, by determining at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue, in combination with the other features recited in claim 20. 
Regarding claim 45, none of the prior arts in record teach or fairly well suggest and discloses a device for imaging without staining in real time a region of tissue in vivo comprising: a polarizing element that generates a cross polarized image of a depth in the range of 50 to 200 microns in the region, the cross polarized image being detected by the imaging detector and output as image data  at a first depth and a second depth at respective first and second discrete illumination wavelengths in which the collagen structure appears; a data processor receiving the image data in which the collagen structure appears, wherein the data processor is operative to: calculate absolute reflectance of each single pixel of the field of view: and quantify the collagen structure based upon the absolute reflectance of the pixels, wherein the region of tissue includes a calibrated reflectance standard and the data processor is further operative to calibrate and normalize the image data with the calibrated reflectance standard in a field of view of the imaging detector, wherein the data processor processes the image data in which the collagen structure appears with reference data to determine at least one quantitative characteristic selected from reflectivity, content, density and bundle size of the collagen structure in the region of tissue, in combination with the other features recited in claim 45. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793     

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793